DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it appears claims 3 depends on canceled claim 2 so it is unclear which non-canceled claim it should depend from instead.  For purpose of examining it is being considered depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. (U.S. Pub. No. 20170341858) in view of Ratzlaff (U.S. Pub. No. 20120037636).
Regarding Claim 1, Cramer et al. discloses a waste receptacle 719 (Figure 8), comprising: a receptacle wall (figure 8), a cinch tab 701 (figure 7A); and a cinch defined by the cinch tab (figure 8); wherein the cinch comprises an opening 715 (figure 7A) configured to admit a liner portion of a waste liner; and wherein the cinch tab is spaced from the receptacle wall by a spacing S adjacent a lower edge of the opening (figure 7A), wherein the spacing S is defined by the receptacle wall and the cinch tab (figure 8), and wherein the spacing S is greater than a predetermined threshold spacing (figure 7A and 8).  Cramer et al. does not disclose wherein the cinch comprises a notch continuous with and extending away from the opening, wherein at least a portion of the opening narrows in width in a direction extending away from the notch, and wherein the opening and the notch are configured to retain the liner portion to at least partially secure the waste liner to the waste receptacle.  However, Ratzlaff teaches the cinch comprises a notch continuous with and extending away from the opening (figure 1), wherein at least a portion of the opening narrows in width in a direction extending away from the notch (figure 2), and wherein the opening and the notch are configured to retain the liner portion to at least partially secure the waste liner to the waste receptacle (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cramer et al. to include a notch as described above, as taught by Ratzlaff, in order to provide a tight hold on a liner while preventing damage to said liner.
Regarding Claim 3, Cramer et al. discloses the receptacle wall defines an upper rim of the waste receptacle 723 (figure 8), wherein the cinch tab is angled at an interior angle beta relative to the upper rim (Figure 7A), wherein the interior angle beta is greater than a predetermined threshold angle (figure 7A).
Regarding Claim 4, Cramer et al. discloses the cinch tab defines a substantially flat surface contour (figure 7A).
Regarding Claim 5, Cramer et al. discloses the cinch tab defines a curved surface contour (figure 7A).
Regarding Claim 6, Cramer et al. discloses the cinch tab extends continuously about the cinch (figure 7A).
Regarding Claim 7, Cramer et al. discloses the cinch tab defines a discontinuity opposing the notch and extending away from the opening of the cinch (figure 7A).
Regarding Claim 8, Ratzlaff teaches opposing edges of the notch define an interior angle alpha, wherein the interior angle alpha is less than a predetermined threshold angle (figure 1).
Regarding Claim 9, Ratzlaff teaches a maximum spacing W1 of opposing edges of the opening of the cinch is greater than a maximum spacing of opposing edges of the notch W2 by a predetermined threshold (figure 1).
Regarding Claim 10, Ratzlaff teaches the opening of the cinch is substantially circular, oval, oblate, or ellipsoidal (paragraph 31).
Regarding Claims 11 and 12, Cramer et al. and Ratzlaff teach all the limitations substantially as claimed except for the opening of the cinch defines a zig-zag or undulating periphery or the notch of the cinch defines a zig-zag or undulating periphery.  .
Regarding Claim 13, Ratzlaff teaches the cinch is substantially symmetric about a symmetry axis (paragraph 31).
Regarding Claim 14, Ratzlaff teaches the cinch is substantially asymmetric or skewed (paragraph 31).
Regarding Claim 15, Cramer et al. discloses the waste receptacle comprises an upper rim adjacent to and continuous with the cinch tab 723 (figure 8), wherein the cinch tab is angled relative to the upper rim (figure 8), and wherein the notch extends from the cinch tab to the upper rim (figure 8).
Regarding Claim 16, Cramer et al. discloses the waste receptacle 719 (figure 8) comprises a curved transition between the cinch tab and the upper rim (figure 8).
Regarding Claim 17, Ratzlaff teaches the cinch has a teardrop-shaped periphery (figure 2).
Regarding Claim 18, Cramer et al. discloses the waste receptacle comprises a housing configured to receive and retain the waste liner (figure 8).
Regarding Claim 19, Cramer et al. discloses the housing comprises a metal, an alloy, a polymer, a glass, a fabric, a composite, or combinations thereof (paragraph 41).
Regarding Claim 20, Cramer et al. discloses the housing is substantially rigid (paragraph 41).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive.  Applicant argues that Cramer does not disclose an opening with a notch however, Ratzlaff teaches the opening with a notch and Ratzlaff is only used for the shape of the opening and notch.  The Kovacevich reference is no longer in use so arguments referring to that are considered moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733